Order of disposition, Family Court, Bronx County (Alma Cordova, J.) entered on or about August 5, 2005, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that she had committed acts which, if committed by an adult, would constitute the crimes of obstructing governmental administration in the second degree and resisting arrest, and placed her with the Office of Children and Family Services for a period of 12 months, unanimously affirmed, without costs.
The court properly adjudicated appellant a juvenile delinquent rather than a person in need of supervision (see Family Ct Act § 311.4), in view of such factors as the violent nature of the underlying incident and appellant’s misbehavior at home, truancy, substance abuse problems and association with violent gangs. Similarly, its placement of appellant was an appropriate exercise of discretion, constituting the least restrictive alternative consistent with appellant’s needs and those of the community (see Matter of Katherine W., 62 NY2d 947 [1984]). Concur—Buckley, P.J., Andrias, Nardelli, Sweeny and McGuire, JJ.